NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 10, 2022.   
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Entity Account Based Printing. 
Claims 1–3 and 5–16 are allowed. Claims 1, 9 and 13 are independent. Claims 2, 3, 5–8 and 16 depend of claim 1. Claims 10–12 depend on claim 9. Claim 14 and 15 depend on claim 13.
The Final Rejection (June 08, 2022 – Final Rejection) indicated that claims 4–6 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 9 and 13 to incorporate the allowable subject matter of claim 4. Accordingly, Claims 1, 9 and 13 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 9 and 13.  
The Reply has amended claims 1, 9 and 13 to add several features as shown in the excerpt below:
[1] “identify an entity account associated with a correspondence, wherein the entity account comprises data including:
biographic information of an entity; demographic information of the entity; preferences information of the entity; version habit information of the entity; operation information regarding version capabilities of the entity; and version printing information of the entity;
determine a profile from a plurality of profiles based on the entity account, wherein the plurality of profiles include details for printing different versions of the correspondence and details for printing preferences and printer settings for a print device; and
print a version of the correspondence based on the profile.”
[9] “a processing resource executing instructions stored in the memory resource to: 
identify a first entity account associated with a correspondence, wherein the entity account comprises data including: 
biographic information of an entity; demographic information of the entity; preferences information of the entity; version habit information of the entity; operation information regarding version capabilities of the entity; and version printing information of the entity;
determine a print profile based on the first entity account; wherein the profile includes details for printing preferences and printer settings for a print device; 
supplement the print profile with profile data collected from a second entity account consisting of profile data absent from the first entity account; 
print a portion of the correspondence based on the supplemented print profile.”
[13] “identifying individual entity accounts associated with each of a plurality of correspondences, wherein the individual entity accounts comprise data including: 
biographic information of each entity of a plurality of entities, each entity of the plurality of entities associated with an individual entity account; demographic information of each entity of the plurality of entities;  preferences information of each entity of the plurality of entities; version habit information of each entity of the plurality of entities; operation information regarding version capabilities of each entity of the plurality of entities; and  version printing information of each entity of the plurality of entities; 
determining a plurality of print profiles based on the individual entity accounts associated with the each of the plurality of correspondences; 
categorizing the each of the plurality of correspondences into separate print profiles of the plurality of print profiles based on the individual entity accounts; and 
printing the each of the plurality of correspondences based on a categorization of the each of the plurality of correspondences into separate print profiles, wherein the separate print profiles include details for printing preferences and printer settings for a print device.” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Arregui et al. (2005/0114760), Koutrika et al.  (2015/0363140), Sen et al. (2018/0293030) and Agarwal (2017/0083962), fails to either anticipate or render obvious the above identified features. Accordingly, claims 1, 9 and 13 are allowable over the prior art of record. It follows that claim 2, 3, 5–8, 10–12 and 14–16 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Lewis (8,185,591)
Describes a method of displaying attachments associated with an electronic message includes, in response to a single user selection of a link to an electronic message, fetching from a document storage system an electronic message and attachment information associated with the electronic message. The attachment information includes one or more images, each image corresponding to at least a predefined portion of a respective attachment associated with the electronic message. The electronic message and the attachment information are displayed in an instance of a client application (e.g., a web browser window). From the images associated with the attachments, a user can have a quick preview of the contents of the attachments without having to download anyone of them.  
Steplyk et al. (2018/0124260)
Describes variety of approaches to provide content and attachment printing for a communication are described. A productivity application initiates operations to provide content and attachment printing for a communication upon detecting an intent of a recipient to execute a print operation associated with the communication. Next, a content of the communication or attachment(s) associated with the communication is identified. A print menu is also provided. The print menu includes options for the print operation while displaying the content and representations of the attachment(s) together. In response to detecting a hover action on the print menu, an option for the print operation is highlighted. The option is associated with the content of the communication and/or attachment(s) associated with the communication. Upon receiving a selection of the option for the print operation, the print operation is performed without downloading the attachment(s) to a local storage.
Kashioka (2012/0268769)
Describes a print relay system determines whether a printing function (capability) of an image forming apparatus corresponding to user authority setting has been registered in a printing service. Having determined that the printing function has been registered, the print relay system enables other users having the same authority to share the printing function (capability) of the image forming apparatus registered in the printing service. 

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672